Citation Nr: 1211151	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-06 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 decision by the Department of Veterans Affairs (VA), Regional Office (RO), which denied the Veteran's claim for a rating higher than 0 percent, so a compensable rating, for his bilateral (i.e., left and right ear) hearing loss.

In support of his claim, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).


FINDING OF FACT

At worst, the Veteran has Level II hearing acuity in each ear.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, regulations and precedent cases, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2006, prior to initially adjudicating his claim in December 2006, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.

Moreover, the Veteran has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his VA and private medical evaluation and treatment records.

He also was provided VA compensation examinations to assess the severity of his bilateral hearing loss, which in turn permit the Board to determine whether his existing rating is appropriate.  He alleged during his October 2011 hearing before the Board that his hearing acuity had worsened since his most recent VA compensation examination in May 2010, and he questioned the validity of the results of that examination - proclaiming that he was uncertain when sometimes responding to the acoustical cues.  So he does not believe the report of that examination gives an accurate indication of the severity of his hearing loss.  The Board realizes that, generally speaking, when a claimant alleges that his disability has worsened since last examined, or the examination is outdated and there is no other evidence in the file to assess the severity of the disability, a new examination may be required.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Olsen v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  Here, though, there are reports of seven VA and private audiology evaluations in the file assessing the severity of the Veteran's hearing impairment, so an abundance of other evidence in the file in addition to this most recent VA compensation examination.  The Board therefore also has this other evidence at its disposal to consider in determining whether the rating for his disability should be increased.  The reports of his October 2006 QTC, October 2006 private, November 2008 VA, January 2009 private, February 2009 private, February 2010 private, and June 2010 QTC examinations - especially in combination - contain the findings needed to properly adjudicate his claim for a higher rating for his hearing loss in terms of assessing its severity, including insofar as describing the functional effects of his hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  So reexamination is not needed.  38 C.F.R. §§ 3.327, 4.2.


The mere passage of time since an otherwise acceptable examination does not require VA to schedule another examination simply as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Else, whenever the results of an examination are unfavorable to a Veteran's claim, he could merely say his disability has worsened and, thus, needs to be reexamined.  Despite this Veteran's contentions to the contrary, there is no inherent reason to question the validity of the results of his most recent VA compensation examination in May 2010; the findings were reported in a manner and format enabling the Board to address the applicable rating requirements, and there was no mention or suggestion the results of the testing had been compromised - such as for the reasons he has alleged.  The Board accordingly concludes that another examination would amount to a "fishing expedition" of sorts and unnecessarily delay a decision in this appeal and amount to a waste of the expenditure of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.


II.  Whether a Compensable Rating is Warranted for the Bilateral Hearing Loss

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation, in turn requiring the "staging" of his rating for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) .

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating service-connected hearing loss, disability ratings are derived from mechanical, meaning nondiscretionary, application of the Rating Schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings for bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Turning now to the facts of this particular case.  The report of the Veteran's October 2006 QTC examination (a VA-contracted compensation examination) shows that he reported difficulty understanding conversations.  He also indicated that was not receiving any then current treatment.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz were 20, 40, 55, and 50 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 15, 15, 45, 55, and 50, respectively.  The average puretone threshold for each ear was 41 decibels.  The controlled speech discrimination test results were 92 percent in each ear.  

Under Table VI of the regulation, a Level I hearing impairment in each ear is derived, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

The record also contains an October 2006 audiometry report from the Greenspoint Medical Center.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 45, 60, and 60 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 25, 50, 60, and 55, respectively.  Controlled speech discrimination test results were not reported, however.

During a VA examination in November 2008, his puretone thresholds in the frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 55, 65, and 50 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 25, 55, 65, and 60, respectively.  The average puretone threshold for the right ear was 49 decibels and 51 in the left ear.  The controlled speech discrimination test results were 98 percent in the right ear and 96 in the left ear.  

Under Table VI of the regulation, a Level I hearing impairment in each ear is derived, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

The Veteran also submitted the results of 3 different private hearing evaluations.  The controlled speech discrimination test results were not reported, however.

He submitted a January 2009 audiogram from U.S. Healthworks.  That test was reportedly in conformance with the AMA guides (4th edition).  The puretone thresholds in the frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 55, 55, and 65 in his right ear, respectively.  For his left ear in these same frequencies, his puretone thresholds were 20, 50, 55, and 60, respectively.

A February 2009 report from the Texas Ear, Nose & Throat (ENT) Specialists indicates the Veteran was able to communicate normally.  The word testing showed excellent results.  The audiogram shows hearing intensity in the frequencies of 1000, 2000, 3000, and 4000 Hz were 35, 55, 65, and 70 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 35, 55, 65, and 60, respectively.  

A February 2010 report from the Texas ENT Specialists indicates the Veteran again was able to communicate normally.  The word testing also again showed excellent results.  The audiogram shows hearing intensity in the frequencies of 1000, 2000, 3000, and 4000 Hz were 55, 65, 75, and 80 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 55, 60, 70, and 80, respectively.

The Veteran, as mentioned, had his most recent VA compensation examination in May 2010 (again on contract by QTC Medical Services).  The report notes that his post-service occupational experience has included operating manager, receiving manager, and engineer/conductor.  Regarding the latter, during his October 2011 hearing, he testified that his hearing loss has prevented promotion or advancement within this career field, citing his misinterpretation and misunderstanding of what is said or communicated to him as a railroad signalman and engineer, also in more casual conversation in his activities of daily living (ADLs).  He further testified that his hearing aids are uncomfortable and cause him to be self conscious, so have lowered self esteem.

But according to the results of that May 2010 VA compensation examination by QTC Medical Services, his puretone thresholds in the frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 55, 65, and 65 in his right ear, respectively.  For his left ear in these same frequencies, his puretone thresholds were 30, 50, 60, and 60, respectively.  The average puretone threshold for his right ear was 53 decibels and 50 for his left ear.  The controlled speech discrimination test results were 90 percent in each ear.  The examiner indicated the Veteran's hearing loss had a moderate effect on his occupation and daily activities, without the use of his hearing aids, but would significantly improve with their use.

Under Table VI of the regulation, a Level II in each ear is derived, which in turn warrants a noncompensable, i.e., 0 percent rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

So even considering when the Veteran's hearing acuity has been at its worst, he has not met the requirements for a compensable rating for this disability.  He is competent to say he has had difficulty hearing in the various ways, environments and situations mentioned.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  But, as already explained, except as contemplated in Martinak, the rating for his hearing loss disability is based on objective data (specifically, the results of his hearing tests as reflected by the audiogram findings, speech discrimination scores, etc); so his rating is derived by the mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  And there is no competent and credible indication that even the holding in Martinak provides grounds or reason for assigning a higher rating, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).


Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran does not have a special pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b); instead, the extent and severity of his hearing loss falls within the defined parameters of Table VI, so not even requiring the special consideration of Table VIa or resultant elevation of his hearing loss to the next highest Roman Numeral designation.  It therefore cannot be said he has the type of hearing loss that is not contemplated by the Rating Schedule, particularly since the results of his hearing evaluation show his disability is noncompensably disabling.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of this disability; instead, his evaluation and treatment have been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, he has not shown the marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

In describing the functional affects of the Veteran's hearing loss on his occupational and daily activities, the May 2010 VA compensation examiner addressed the concerns indicated in Martinak by concluding there is just a relatively "moderate" affect, indeed, which this examiner also indicated could be greatly improved by the Veteran using his hearing aids that have been prescribed.  And although the Veteran apparently has been reluctant to use his hearing aids, citing, as mentioned, they are uncomfortable and apparently unsightly, there is no provision in the Rating Schedule to make this accommodation.  Perhaps another type of hearing aid that is less intrusive in these regards is possible.

In the meantime, however, he simply has not met the requirements for a compensable rating for this disability at any time since one year prior to the filing of this increased-rating claim, so the Board cannot "stage" his rating, either.  See Hart, supra.  Rather, for the reasons and bases discussed, the preponderance of the evidence is against his claim; therefore, the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for a compensable rating for the bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


